Citation Nr: 1745388	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  07-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder higher than 30 percent from October 14, 2004 to September 21, 2006 and a rating higher than 50 percent from September 22, 2006 to January 30, 2012 on an extraschedular basis.

2.  Entitlement to an effective date prior to January 31, 2012 for the grant of a total disability evaluation based on individual unemployability, to include on an extraschedular basis.

3.  Entitlement to an effective date prior to January 31, 2012 for basic eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010, the Board denied the Veteran's claim for a higher initial rating in excess of 30 percent beginning September 22, 2006, on both a schedular and extraschedular basis.  The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court).

In July 2011, the Court vacated the Board's November 2010 decision and remanded the matter to the Board for compliance with the instructions included in the Joint Motion for Remand (JMR).

In January 2012, the Board again denied the Veteran's claim of an initial rating in excess of 30 percent for PTSD prior to September 22, 2006 and an initial rating higher than 50 percent from September 22, 2006, on both a schedular and extraschedular basis.  The Board also added the issue of entitlement to a TDIU to the appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU was remanded for additional development.  

The Veteran appealed the Board's January 2012 decision to the Court.  

In February 2012, the claim was returned to the Board.  As the development ordered in the January 2012 remand had not been completed, the Board again remanded the claim for a TDIU.

In March 2012, the RO awarded a 70 percent rating for PTSD (effective January 31, 2012), a TDIU (effective January 31, 2012), service connection for erectile dysfunction, special monthly compensation based on loss of use of a creative organ, and basic eligibility to DEA (effective January 31, 2012).  The Veteran filed a timely notice of disagreement with the March 2012 rating decision.

In a July 2013 Memorandum Decision, the Court affirmed the part of the Board's decision denying an initial rating higher than 30 percent prior to September 22, 2006 and higher than 50 percent from September 22, 2006 for PTSD on a schedular basis.  The Court set aside that part of the Board's decision denying a referral of an extraschedular rating and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision.  

In March 2014, the Board remanded the claim involving an extraschedular rating for PTSD for additional development.  The Court remanded four additional claims for issuance of a Statement of the Case, pursuant to Manlincon v. West, including entitlement to a rating in excess of 70 percent for PTSD from January 31, 2012, entitlement to an effective date prior to January 31, 2012 for the grant of a TDIU, entitlement to an effective date  prior to January 18, 2012  for the grant of service connection for erectile dysfunction and for SMC based on loss of use of a creative organ, entitlement to an initial compensable rating for erectile dysfunction, and entitlement to an effective date prior to January 31, 2012 for basic eligibility to DEA.  


FINDINGS OF FACT

1.  From October 14, 2004 to January 30, 2012, the Veteran's PTSD was characterized by marked interference with employment due to symptoms such as poor anger management and irritability.  

2.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence shows that it was factually ascertainable from October 14, 2004 that service-connected PTSD precluded the Veteran from obtaining and maintaining substantially gainful employment.

3.  A claim for a TDIU was raised in conjunction with a claim for a higher initial rating for PTSD, which was received on October 14, 2004.

4.  The criteria for basic eligibility for DEA under Title 38, United States Code, Chapter 35, are met as of October 14, 2004.


CONCLUSIONS OF LAW

1.  From October 14, 2004 to January 30, 2012, the criteria for entitlement to a 70 percent rating on an extraschedular basis, based on marked interference with employment have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 9411 (2016).

2.  The criteria for an effective date of October 14, 2004, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date of October 14, 2004, for the grant of eligibility for DEA benefits under 38 U.S.C.A. Chapter 35, have been met.  38 U.S.C.A. 
§§ 3501, 3510, 5110 (West 2016); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Rating for PTSD on an Extraschedular Basis

The provisions of 38 C.F.R. § 3.321(b) provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95   (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009). 

Service connection was granted for PTSD in an October 2005 rating decision, effective from October 14, 2004.  A 30 percent rating was in effect for PTSD from October 14, 2004 to September 21, 2006, and a 50 percent rating was assigned from September 22, 2006 to January 30, 2012.  In January 2012, the Board denied the Veteran's claim of an initial rating in excess of 30 percent for PTSD prior to September 22, 2006 and an initial rating higher than 50 percent from September 22, 2006, on a schedular basis.  

In a July 2013 Memorandum Decision, the Court affirmed the part of the Board's decision denying an initial rating higher than 30 percent prior to September 22, 2006 and higher than 50 percent from September 22, 2006 for PTSD on a schedular basis.  The Court set aside that part of the Board's decision denying a referral of an extraschedular rating and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision.  

A March 2015 Board decision found that the case presented an exceptional and unusual disability picture, based on medical records showing that the Veteran was unable to work, in part due to PTSD.  Accordingly, the Board referred the claim to the Director of the VA Compensation Service for an opinion.  

In April 2016, the Director of VA Compensation Service considered the evidence in the claims file and concluded that there was no unusual or exceptional disability picture shown so as to render the application of the regular schedular rating standards impractical.  The Compensation and Pension service found that PTSD was moderate, that the Veteran was not unemployable due to PTSD prior to January 2012, and that PTSD did not prevent the Veteran from performing activities of daily living.

In an April 2016 SSOC, the RO denied the appeal for an extraschedular rating.  Thus, the Board now has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.  

PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9435-9411.  Schedular ratings are based on a combination of history and clinical findings of occupational and social impairment up to an including total occupational and social impairment. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

After a review of the record, the Board finds that a 70 percent rating is warranted for PTSD, on an extraschedular basis, from October 14, 2004.  

In October 2004, a VA psychologist noted chronic PTSD with exacerbation due to health problems.   The psychologist assessed poor anger management, marital conflicts, and inability to work due to pain and PTSD.    

A VA progress note dated in July 2004 reflects that the Veteran reported the onset of PTSD symptoms one year earlier.  He also had chronic back pain impairing his social and occupational functioning.  The Veteran reported that he had anger problems and had experienced difficulties with it in his relationship with his third wife.  The Veteran reported that he was not a very social person after Vietnam.  The Veteran denied homicidal and suicidal ideation.  His thought processes were logical and goal-directed.  His insight and judgment were intact.  

A VA examination in July 2005 reflects a diagnosis of moderate PTSD.  A GAF score of 55 was assigned.  The examiner opined that the Veteran was not prohibited from occupational activity.  

Upon VA examination in April 2008, the Veteran denied a history of psychiatric hospitalization.  He reported that he retired from his job in 2005.  The Veteran reported that he was known to be irritable and inpatient at work.  However, he was not violent in the workplace.  The VA examiner assigned a GAF score of 55 and opined that the Veteran was capable of performing all activities of daily living.

At a VA examination in January 2012, the examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he had not been employed since 2003.  He reported that he had to leave his last job because of his back.   The examiner opined that, given the severity of the Veteran's PTSD symptoms, it would be difficult for him to maintain employment. 

The evidence is at least in equipoise on the question of whether the disability picture of the Veteran's PTSD during the periods from October 14, 2004 to September 21, 2006, and September 22, 2006 to January 30, 2012 exhibited other related factors as to render impractical the application of the regular schedular standards.  The Veteran exhibited marked interference with employment due to PTSD.  The Veteran has not worked consistently since 2003.  Although some records noted that his occupational impairment is related to his nonservice-connected back disability, there is also persuasive evidence of marked interference due to PTSD.  The June 2004 treatment provider did not distinguish between interference with his employment due to PTSD as compared to that related to his nonservice-connected disabilities.   As such, the Board finds that a 70 percent rating is warranted for PTSD on an extraschedular basis during the periods from October 14, 2004 to January 30, 2012.  38 C.F.R. § 3.321 (b)(1).

Effective Date for TDIU

The Veteran seeks an effective date prior to January 31, 2012 for entitlement to TDIU. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. § 3.400 (2016). An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 
38 U.S.C.A. § 5110 (b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2016).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the VA Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537  (1994).

The Veteran has raised the issue of TDIU in conjunction with his appeal for a higher initial rating for his PTSD, which was received on October 14, 2004.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU has been granted from January 31, 2012.  Because the Veteran did not previously meet the schedular criteria of § 4.16(a) the case was referred to the Director, Compensation and Pension, for consideration of an extraschedular rating. 

In April 2016 the Director of Compensation and Pension provided an opinion regarding entitlement to TDIU prior to January 31, 2012 on an extraschedular basis. The Director found that the totality of the evidence does not support that the Veteran was unemployable under any circumstances prior to January 2012.  The opinion noted that medical documentation showed PTSD to be of a moderate nature so that the Veteran is able to perform all activities of daily life.  It was noted that the VA examiner stated unequivocally that PTSD did not prevent occupational activity.  The examiner explained that, since there was no finding of unemployability due solely to PTSD prior to January 2012, extraschedular TDIU is not warranted.  

The Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling, and diabetes mellitus, rated as 20 percent disabling.  Given the increased PTSD rating granted above, the Veteran now meets the schedular criteria for TDIU from October 14, 2004.

A VA treatment record dated in September 2002 reflects that the Veteran was employed full-time at a shipyard.  A private treatment record dated in October 2003 shows that the Veteran was advised to have back surgery and was advised that he would not be able to return to his previous employment.  

A disability determination from the Social Security Administration reflects that the Veteran was adjudicated disabled from May 14, 2004, due to a back disability and hypertension.

A VA treatment record dated in October 2004 reflects that a psychologist noted an  inability to work due to pain and PTSD.  

A May 2005 VA outpatient record noted chronic back pain impairing social and occupational functioning.

A VA treatment record dated in July 2004 noted that the Veteran was not currently able to work.  The record did not state why he was unable to work.

In January 2012 PTSD examination noted occupational and social impairment with deficiencies in most area.  The Veteran reported that he had not worked since 2003 and left his job due to his back.  The examiner opined that it would be difficult for the Veteran to attain and sustain employment.  The examiner opined that the Veteran was irritable and had difficulty working with others.  

A VA general medical examination dated in January 2012 reflects that the Veteran reported that his chief reason for not being able to work was his back condition.  He reported that he had formerly worked as a pipefitter and was no longer able to do that work. 

The criteria of § 4.16(a) are met from October 14, 2004, based on the grant of a 70 percent disability rating for PTSD from that date. The Board finds that that it was factually ascertainable that the criteria for a TDIU were met as of that date.  In this case, there is conflicting evidence regarding the Veteran's unemployability.  Medical records dated in 2003 indicate that the Veteran was advised that he would have to stop working after back surgery.  In June 2004, a VA psychologist noted an inability to work due to PTSD and chronic pain.  In April 2008, the Veteran reported that he was known to be impatient and irritable at work.  Two VA examinations in January 2012 reflect that the Veteran reported that he stopped working because of his back condition.  However, the January 2012 psychological examiner also opined that the Veteran would not be able to work due to PTSD.  On this record, it is difficult to differentiate whether PTSD or the nonservice-connected back disability contributed more significantly to the Veteran's inability to obtain and maintain substantially gainful employment.  Accordingly, resolving reasonable doubt in the Veteran's favor, it is factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from October 14, 2004.  At best, he would have been able to engage in marginal employment prior to his retirement.
  
The Board acknowledges the Director's opinion, but notes that the opinion did not address VA medical records dated in 2004, which indicated that the Veteran was unemployed due to his PTSD and chronic pain.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU is granted from October 14, 2004.   

Effective Date for DEA Benefits

The Veteran was granted basic eligibility for DEA benefits effective from January 31, 2012, based upon the grant of TDIU that was effective as of the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2016); 38 C.F.R. 
§§ 3.807 (a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113. 

The Veteran was initially granted a total disability rating from January 31, 2012. The RO has recognized that the disability was permanent as of the date of the total rating.  In this decision, the Board has granted an effective date of September 8, 2007 for a total disability rating. Therefore, an effective date of September 8, 2007, is warranted for the grant of entitlement to DEA benefits pursuant to Chapter 35.


ORDER

Entitlement to a 70 percent extraschedular rating for PTSD is granted from October 14, 2004 to January 30, 2012   

 Entitlement to a TDIU is granted from October 14, 2004.  

Entitlement to DEA is granted from October 14, 2004.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


